Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Objections
Claims 17-20 are objected to because of the following informality: 
Re claims 17-20, line 1, “The decoding device” should read - - The computer readable storage medium - - .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 10411834 in view of Wang et al (US 20170214413, “Wang”).  
		Claims 1, 6, 11 and 16 differ from patent claims 7 and 11 in that present claims recite performing channel-encoding/decoding based on the polar code.  However, Wang disclose performing channel-encoding/decoding based on the polar code (paragraph [0044] and claim 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent claims with Wang for the benefit of improving channel transmission reliability by implementing a polar code for channel-encoding/decoding. Claim 6 and 16 further differ from patent claims 7 and 11 in that present claims recite a computer readable storage medium while patent claims recite transmitter/recevier. Such a change is deemed obvious to one having ordinary skill in the art at the time the invention was made to claim different statutory category.
.



Claims 1, 2, 5-7, 10-12, 15-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 and 9-11 of U.S. Patent No. 10581557 in view of Wang.  
		Claims 1, 6, 11 and 16 differ from patent claims 5 and 9 in that present claims recite performing channel-encoding/decoding based on the polar code.  However, Wang disclose performing channel-encoding/decoding based on the polar code (paragraph [0044] and claim 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent claims with Wang for the benefit of improving channel transmission reliability by implementing a polar code for channel-encoding/decoding. Claim 6 and 16 further differ from patent claims 5 and 9 in that present claims recite a computer readable storage medium while patent claims recite transmitter/recevier. Such a change is deemed obvious to one having ordinary skill in the art at the time the invention was made to claim different statutory category.
Claims 2, 5, 7, 10, 12, 15, 17 and 20 correspond substantially to patent claims 5, 7, 9 and 11.



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 6-10 and 16-20 recite a "computer readable storage medium" but fails to recite the medium being "non-transitory".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467